         Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 LANCE CHARLES ANDERSON,

                      Petitioner,               Case No. 1:20-cv-00152-CWD

 vs.                                            ORDER REVIEWING
                                                TRANSFERRED CASE
 STATE OF IDAHO OF LEWIS
 COUNTY, NEZ PERCE TRIBAL
 COURT, and U.S. FEDERAL COURT
 OF SPOKANE, WASHINGTON,

                      Respondents.



       Petitioner Lance Charles Anderson’s pro se prisoner case was transferred to the

District of Idaho from the United States District Court for the Eastern District of

Washington for jurisdictional reasons, because Petitioner was being held in a jail facility

in Idaho at the time of filing. (Dkt. 4.) The Eastern District of Washington construed

Petitioner’s initial pleading—entitled “Motion to Docket Calendar; to Report a Crime to

the FBI that was Committed against a Native American on the Nez Perce Reservation on

Native Land. To be Acquitted of Charges. State, Tribal, Federal”—as a habeas corpus

petition under 28 U.S.C. §2254. (Dkt. 1.)

       The Court has reviewed Petitioner’s pleading and agrees that it appears to be

requesting relief from a state court judgment related to a criminal case. The Court also



ORDER REVIEWING TRANSFERRED CASE- 1
          Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 2 of 6




has determined that the pleading is deficient and will require Petitioner to file an

amended petition, or this case will be dismissed pursuant to 28 U.S.C. § 2243 and Rule 4

of the Rules Governing § 2254 Cases.

                        REVIEW OF PEITIONER’S PLEADING

   1. Standard of Law

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section

2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id.


   2. Background

       Petitioner, a disabled adult who was being held in the Lewis County Jail in Idaho

at the time he filed his pleading, alleges that, in 2014, he was caught stealing two 40-

ounce bottles of beer from Coninger’s Harvest Foods Store in Kamiah, Idaho. Jerry

Coninger called the tribal police. Petitioner alleges that, when the tribal police arrived,

Coninger hit Petitioner in front of the officer, but the officer did nothing. Petitioner then

hit Coninger back in self-defense.

       As a result of this incident, Petitioner was charged with assault in both tribal court

and federal court, but the charges were dismissed. He was then charged with assault in

ORDER REVIEWING TRANSFERRED CASE- 2
         Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 3 of 6




state court (Case No. CR-2015-372). Petitioner alleges that he was not the assailant, but

the victim, and that the crime was not fully investigated by government officials “to hide

the truth.” (Dkt. 1, p. 5.) He requests that his case be forwarded to an FBI investigator to

press charges against Jerry Coninger of Kamiah, Idaho, who assaulted him in 2014.

       Petitioner was convicted of the state charge and placed on probation. While on

probation, he had a positive urinalysis test for methamphetamine in September 2019. He

also failed to pay a $25.00 fee associated with his probation. As a result, he was arrested

and charged with a probation violation.

       Petitioner asserts that Lewis County District Judge Gregory Fitzmaurice denied

him access to the courts by denying his motions. Petitioner also asserts and that his public

defender rendered ineffective assistance of counsel. Petitioner asserts:

              A fair hearing was denied in State Court on Nez Perce Reservation
              and all tribal court and state court and ways to be heard on this issue
              have been exhausted. Simply ask that Federal Court step in and
              acquit Anderson of all charges and restraining order against Jerry
              Coninger be lifted also.

(Dkt. 1, p. 10.) It is unclear whether these allegations refer to Petitioner’s original

criminal case or his probation violation case.

   Petitioner states that he desires to be released from jail and placed in assisted living

for the disabled, where he can obtain help from the tribal mental health department.


   3. Discussion of Claims and Instructions for Further Amendment

       Because it is impossible to discern Petitioner’s claims from his original filing, he

will be required to file a completely new petition, following the strict guidelines set forth

below. Petitioner must clarify whether he is attempting to challenge his original

ORDER REVIEWING TRANSFERRED CASE- 3
            Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 4 of 6




conviction arising from Lewis County Case No. CR-2015-372, or whether he is

attempting to challenge a later probation violation arising from that case. In either event,

he must provide information to this Court showing that he first proceeded through the

state appellate court system in a procedurally proper manner, ending with presentation of

his claims to the Idaho Supreme Court.

       A habeas corpus action construed under 28 U.S.C. § 2254 cannot be used to

request that another person be investigated or charged with a crime, because it is a

specific statutory cause of action for challenges to final state criminal convictions.

Petitioner’s claims against Jerry Coninger should not be included in the amended

petition.

       The proper respondent in a habeas corpus action where the petitioner is in custody

is the person who has the power to produce the petitioner/prisoner if a writ issues, such as

a prison warden or jail sheriff, see Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.

1996), or if the petitioner is not in custody, the respondent is “the entity of person who

exercises legal control with respect to the challenged ‘custody,’” such as the attorney

general of the state, see Rumsfeld v. Padilla, 542 U.S. 426, 438 (2004). Petitioner must

name a proper respondent if he desires to proceed. He is not in custody of the Nez Perce

Tribal Court or the “U.S. Federal Court of Spokane WA,” and so these respondents

should not be included in any amended petition.

        If approved by the Court, the amended petition will completely replace the prior

pleading (Petitioner’s “Motion”) submitted in this action. In preparing his amended

petition, Petitioner must follow these guidelines: First, it must contain all of Petitioner’s


ORDER REVIEWING TRANSFERRED CASE- 4
         Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 5 of 6




federal claims. Second, it must contain a one-paragraph statement of the crimes and

violations of which he is convicted, the sentences pronounced, the date of judgment if

known, the state court that entered the judgment, the state court case number if known,

and whether Petitioner pleaded guilty or went to trial on each conviction. In particular,

Petitioner must clarify whether he is attempting to challenge his original criminal

conviction or his more recent probation violation.

       Third, the amended petition must be organized in a neat and orderly claim-by-

claim manner, with each claim being numbered and containing four supporting

subsections (a) its federal legal basis (which can be a citation to a constitutional provision

or amendment, like “the Fifth Amendment,” or a one-sentence description of its

unconstitutionality without a legal citation, like, “this violated my right to confront my

accusers in open court”; (b) the facts supporting the claim, (c) the procedural facts

showing how and when the claim was properly presented to the Idaho Supreme Court or

a statement about why it was not presented; and (d) a brief argument of one to three

paragraphs stating why the state court decision is contrary to, or an unreasonable

application of, federal law, or, if the claim was not addressed in a state court decision,

why it amounts to a violation of the federal Constitution.

                                          ORDER

       IT IS ORDERED:

   1. No later than 30 days after entry of this Order, Petitioner shall file an “Amended

       Petition,” following the guidelines set forth above. He shall also file a “Motion to




ORDER REVIEWING TRANSFERRED CASE- 5
       Case 1:20-cv-00152-CWD Document 6 Filed 11/04/20 Page 6 of 6




     Review Amended Petition,” that consists of a one-paragraph request to review the

     amended petition.


  2. Petitioner is given notice that failure to follow this Order may result in dismissal

     of this entire action for failure to state a claim and failure to follow a court order,

     with or without prejudice, and without further notice.


  3. Respondents are not obligated to file anything further until this Court reviews

     Petitioner’s new pleading.




                                                 DATED: November 4, 2020


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge




ORDER REVIEWING TRANSFERRED CASE- 6
